Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Action is in response to the papers filed on April 11, 2022. Claims 75, 76, 79 and 82  are currently pending. Claims 54, 58, 61-67, 74, 77, 78, 80, 81, 83, and 84 have been canceled. Therefore, claims 75, 76, 79 and 82  are currently under examination.
The terminal disclaimer filed on April 2, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of U.S. Patent No. 10,550,183 was previously akwnoleged and accepted.
Applicant’s representative was contacted June 9, 2022 to amend claims 75, 76, 79 and 82   to set forth the claims filed on 4/11/2022 in condition for allowance.
Authorization for the examiner’s amendment was given by Minyoung Shin on June 14, 2022.
Proposed Examiner’s amendment

Please amend claims 75, 76, 79 and 82 as follows.

Page 2, line 2 of claim 75, the phrase “i) a first single chain variable fragment” is replaced by---- i) a nucleic acid comprising a nucleotide sequence encoding a first single chain variable fragment----- page 2, line 11 of claim 75, the phrase “ii) a chimeric antigen receptor (CAR),” is replaced by -----"ii) a nucleic acid comprising a nucleotide sequence encoding an anti-CD7 chimeric antigen receptor (CAR),”------ and  page 2, line 15 of claim 75, the phrase “SEQ ID NO:2.” is replaced by ----- SEQ ID NO:2, wherein the second scFv is expressed on the surface of the engineered immune cell. --- 

Page 2,  line 2 of claim 76, the phrase “i) a first single chain variable fragment” is replaced by---- i) a nucleic acid comprising a nucleotide sequence encoding a first single chain variable fragment----- page 3, line 10 of claim 76, the phrase “ii) a chimeric antigen receptor (CAR),” is replaced by -----"ii) a nucleic acid comprising a nucleotide sequence encoding an anti-CD7 chimeric antigen receptor (CAR),”------ and  page 3, line 14 of claim 76, the phrase “SEQ ID NO:2.” is replaced by ----- SEQ ID NO:2, wherein the second scFv is expressed on the surface of the engineered immune cell. ---

Page 2,  line 2 of claim 79, the phrase “i) a first single chain variable fragment” is replaced by---- i) a nucleic acid comprising a nucleotide sequence encoding a first single chain variable fragment----- page 3, line 11 of claim 79, the phrase “ii) a chimeric antigen receptor (CAR),” is replaced by -----"ii) a nucleic acid comprising a nucleotide sequence encoding an anti-CD7 chimeric antigen receptor (CAR),”------ and  page 3, line 15 of claim 79, the phrase “SEQ ID NO:15.” is replaced by ----- SEQ ID NO:15, wherein the second scFv expressed on the surface of the engineered immune cell. ---

Page 2,  line 3 of claim 82, the phrase “i) a first single chain variable fragment” is replaced by---- i) a nucleic acid comprising a nucleotide sequence encoding a first single chain variable fragment----- page 4, line 9 of claim 82, the phrase “ii) a chimeric antigen receptor (CAR),” is replaced by -----"ii) a nucleic acid comprising a nucleotide sequence encoding an anti-CD7 chimeric antigen receptor (CAR),”------and  page 4, line 13 of claim 82, the phrase “SEQ ID NO:2.” is replaced by ----- SEQ ID NO:2, wherein the second scFv is expressed on the surface of  the immune cell surface. ---

Withdrawn objections and rejections.
Double Patenting 
In view of Applicants’ cancelation of claims 54 and 76-77, the rejection of  claim 76 objected to under 37 CFR 1.75 as being a substantial duplicate of claims 54 and 77 has been withdrawn.  
Claim Rejections - 35 USC § 112 (a)
In view of Applicants’ cancelation of claims 54, 58, 61-67, 74, 77, 78, 80, 81, 83, and 84, the rejection of claims 54, 58, 61-67, 74, 78, 81, 83 and  84 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn. 
Conclusion
Claims  75, 76, 79 and 82 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/Primary Examiner, Art Unit 1633